 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DUANE SHELTON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The initial scheduling

18   conference currently set for November 28, 2018, before the undersigned in Redding, California, is

19   hereby vacated pending resolution of defendants’ motion to dismiss, which is set for hearing on

20   January 9, 2019, at the United States District Court located at 2986 Bechelli Lane, Redding,

21   California.

22                  IT IS SO ORDERED.

23

24

25   Dated: November 1, 2018
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
